10/19/2015

 

a TEXASDEPARTMENTOFCR'M\NAL JuS'HCE

TDCJ Offender Details

TDCJ name

    

'Ll

New

 

Offender |nformation Detai|s

l Return to Search |ist.

S|D Number:
TDCJ Number:
Name:

t Race:
Gender:
DOB:
Maximum Sentence Date:
Current Faci|ity:
Projected Re|ease Date:
Paro|e E|igibi|ity Date:
Offender Visitation E|igib|e:

03634536
01265524
HlLL,TERRY LEE

RECE\VED \N

oct 19 2015

W noel Acosta. C\erk
l\/l

1961-01_10

2021 -09-07_

E_A§_T_|iAM

ZW

W

§

information provided is updated once daily during weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged t`o call the unit prior to traveling for a visit.

SPEC|AL |NFORMAT|ON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date:

Schedu|ed Release Type:

Schedu|ed Re|ease
Location:

 

;i.j;_p;jr'¢iei Reyie"w lhfo'rméti~°ri,;i; '

 

Offense History:

Offender is not scheduled for release at
this time.

Wil| be determined When release date is
scheduled

Wil| be determined When release date is
scheduled

Q§i,:i>/

COURT OF CR\NHNAL APPEALS

 

Offense

Date Offense

Sentence
Date

County Case No. MM*DD)

Sentence (YY-

 

 

l l l

http://offender .tdcj .state.tx.us/OffenderSearch/offenderD etai | .acti on?si d= 03634536

 

1/2

10/19/2015

TDCJ Offender Detai|s

 

 

 

 

 

 

 

 

 

 

 

1990_03-02 FAn_ To sTg|FB & RENDER 1990-04-12 HARRis 558002 3-00-00
1989-06-17 FA-'L TO STZ|F[’)& RENDER 1990-04-12 HARRis 533757 3-00-00
1993-03-21 val 1993-03-23 HARRis 660002 4-00-00
1998-06-02 BURG Q;§|§‘TB'T W'C 1999-01-04 HARRis 784602 15-00-00
2004-09-30 val 2004-10-04 HARRls 1002619 14-00-00
2013-04-04 DW' 3RD OF`